DISSENTING OPINION.
I agree with the view expressed in the controlling opinion as to what has been the policy of the legislature on the general question involved, and I endorse what is said about the evils of intemperance. But, I am unable to concur in the conclusion reached as to the reasonableness of the zoning order in question. Under the facts alleged in the petition, which were admitted by the demurrer, it seems to me that there is no reasonable relation between the location of the church building and the place where the business of the appellant is operated such as would justify the exercise of the power conferred by the statute. If such a zoning order can be validly passed, then it lies within the power of municipal authorities and boards of supervisors to zone area after area of a county against the sale of beverages until the will of the people, as expressed in an election, has been defeated. The statute contemplates that when the sale of the beverages in question is to be excluded from a county it must be done by a majority vote of the people (which the proposition failed to receive in this instance) in an election held for that purpose, and not in the manner here undertaken. The result of the election should *Page 594 
not be nullified, either in whole or in part, by zoning orders, unless there is some reasonable basis for such action, as where there exists a real relation between the conducting of the business at the place referred to and the location of the church building at the distance here shown.